Citation Nr: 0522851	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-04 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wound to the left wrist, 
to include entitlement to a separate rating for scars.

2.  Entitlement to a disability rating in excess of 20 
percent for neurological dysfunction of the left wrist, most 
likely carpal tunnel related symptoms (non-dominant) 
associated with gunshot wound of the left wrist.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and P.L.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to December 1945. His service records reflect that among 
other awards and decorations, he received a Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claim of entitlement to a 
disability rating in excess of 10 percent under Diagnostic 
Code 5307 for residuals of a gunshot wound to the left wrist.

In May 2003, the veteran, his spouse, and P.L. testified at a 
video-conference hearing over which the undersigned Veterans 
Law Judge presided, transcript of which has been associated 
with the claims file.

This matter was previously before the Board in February 2004 
at which time it was remanded for additional development.  
The requested development having been undertaken, the case is 
returned to the Board for appellate review.

The issues on appeal before the Board previously included 
entitlement to a disability rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD) 
and entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease.  During the pendency of 
this appeal, by rating action dated in April 2005, the RO 
granted a 100 percent disability rating for the veteran's 
service-connected PTSD and granted entitlement to service 
connection for a hiatal hernia with gastroesophageal reflux 
disease.  Accordingly, this represents a full grant of the 
benefits sought and the issues are no longer on appeal before 
the Board.

Additionally, in its April 2005 rating action, the RO, in 
evaluating the veteran's claim of entitlement to an increased 
disability rating for his service-connected gunshot wound of 
the left wrist, also awarded a separate 20 percent disability 
rating for the veteran's neurological dysfunction of the left 
wrist, most likely carpal tunnel related symptoms (non-
dominant) associated with gunshot wound of the left wrist.  
As such, this issue will be discussed herein with the 
original issue before the Board.

The issue concerning the proper rating to be assigned for 
scars associated with the gunshot wound of the left wrist is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The severity of the veteran's gunshot wound of the left 
wrist is consistent with no more than a moderate muscle 
disability.

2.  The veteran's neurological dysfunction of the left wrist 
demonstrates no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a gunshot wound of the left wrist have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 
4.71a, 4.73, Diagnostic Code 5307 (2004).

2.  The criteria for an increased disability rating for a 
neurological dysfunction of the left wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8512 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2004).  In this case, VA's duties have 
been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in February 2004.  The veteran was 
told of what was required to substantiate his claim and of 
his and VA's respective duties.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  The veteran's claim was initially 
adjudicated by the RO in February 2000.  The notice letter 
was clearly not mailed to the veteran prior to the initial RO 
adjudication of his claim.  Regardless, any defect in this 
regard is harmless error, as any evidence submitted by the 
veteran subsequent to the stated letter was considered by VA 
in the April 2005 Supplemental Statements of the Case (SSOC).  
There is no indication that the outcome of the case has been 
affected.  The claim has been on appeal for several years, 
and in that time VA has provided the veteran a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical record and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran was afforded VA 
examinations in September 1999, October 2000, and September 
2004.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Higher disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the 
veteran's favor.  38 C.F.R. § 4.3.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Initially, the Board observes that the veteran is right-
handed.  Service medical records reveal that in June 1945 the 
veteran sustained a severe perforating gunshot (25 caliber 
bullet) wound of the left forearm, with a point of entrance 
at the dorsum and point of exit at the volar surface.  The 
wound was debrided.  The veteran was diagnosed with a severe 
compound complete comminuted fracture at the distal end of 
the left radius.

A VA examination report dated in May 1947 shows that the 
veteran's left wrist hurt whenever he would do any lifting or 
pushing with it.  Examination of the left wrist revealed that 
grip was slightly weaker in the left hand than in the right 
and this was not painful.  Motions of the left hand and wrist 
were not limited, but all extreme motions of the wrist 
produced some pain in the joint.  The ventral surface of the 
wrist in the region of the distal end of the radius had a 
scar of about 1/2 inch in diameter and about 11/2 inches proximal 
to the end of the ulna.  The dorsum of the wrist had a 
similar sized scar.  Neither was tender, adherent or 
depressed.  Pronation and supination of the forearm were not 
limited or painful.  The diagnosis was residuals of a gunshot 
wound of the left wrist, including fractures and cicatrices. 

A VA examination report dated in January 1953 shows that the 
veteran reported aching or hurting of the left wrist and 
forearm in cold weather.  He noticed no loss of strength in 
the left hand as compared to the right, and had no limitation 
of movement.  Physical examination of the left wrist revealed 
a well-healed 3/8 inch in diameter circular scar on the 
plantar aspect of the wrist, just distal to the end of the 
radius.  On the dorsal aspect of the forearm over the ulna, 
two inches from the end of the ulna there was a 5/8 inch 
round, flat, circular scar of exit of the bullet, which was 
also well-healed.  Neither scar was adherent nor painful on 
pressure.  There was no evidence of loss of bone substance in 
this area of deformity.  There was full range of movement of 
the wrist and of pronation and supination of the forearm.  
There were no evident areas of disturbed nerve supply in the 
hand distal to this injury and the hand was of the same 
temperature as the right hand.  The diagnosis was a well-
healed gunshot wound of the left wrist, and a well-healed 
fracture of the left radius secondary to the gunshot wound.

A VA examination report dated in September 1999 shows that 
the veteran reported that he was shot in World War II while 
in the Philippines.  The bullet went through his left wrist 
entering on the dorsum of the wrist and exiting on the volar 
aspect near the thumb.  He was taken to the hospital but 
could not recall if surgery was performed to repair the bone.  
He had not had any further treatment to this wound site.  
Over the last 50 years he had no real change in 
symptomatology.  The wrist might ache in cold weather and 
ache with heavy lifting or carrying more than 10 pounds of 
weight when it is dangling down like in a gallon of milk or 
in a can of paint.  The range of motion of the wrist had been 
normal.  He did not have any localized paresthesias.  He 
tried to avoid heavy lifting with the wrist to avoid 
provoking symptoms.

Physical examination of the left wrist revealed full range of 
motion, with dorsiflexion of zero to 70 degrees, palmar 
flexion of zero to 80 degrees, radial deviation of zero to 20 
degrees, and ulnar deviation of zero to 45 degrees.  He had 
normal grip strength and normal neurological examination to 
pin-prick and light touch.  He had well-healed scars.  He was 
asked to flex and extend his wrist with 2 pound weights, and 
reported that it felt like a nerve was being stretched in his 
wrist but this did not result in any functional loss of range 
of motion.  He was negative for fatigability, weakened 
movement, incoordination, functional loss of range of motion, 
or pain.  The diagnosis was left wrist, status post gunshot 
wound to muscle group VII with residual and sequelae of 
discomfort, well-healed scars, loss of ability to carry heavy 
objects, and radiographic evidence of post-traumatic 
deformity of the distal radius consistent with a healed 
fracture.

A private medical record from V. M. Alarcon, M.D., dated in 
December 1999 shows that the veteran reported worsening left 
hand and arm pain and numbness.  Physical examination 
revealed decreased strength and sensation of the left arm.  
The assessment, in pertinent part, was left arm, forearm, and 
hand radiculopathy, and atrophy of the left upper extremity 
muscles.

A lay statement from the veteran's son dated in February 2000 
shows that he described a March 1968 incident wherein the 
veteran was working beneath a car that was up on wooden 
blocks.  He reported his father's left hand weakened, 
allowing the transmission to fall, hitting a cross member and 
jarring the vehicle which then rolled off of the blocks on 
onto the veteran. 

A letter from Dr. Alarcon dated in March 2000 reveals that he 
was a friend and physician of the veteran for over 15 years.  
He stated that the veteran had a weakened left forearm, which 
in 1968, failed during repairs of an automobile, resulting in 
a head injury. 

A VA examination report dated in October 2000 shows that the 
veteran reported that his left wrist had been about the same 
since his last evaluation.  He described difficulty with 
lifting objects with his left arm, because the left wrist is 
weaker than his right, and he had to support his left arm 
with his left knee when lifting objects that required both 
hands. He described the discomfort experienced as an aching 
to shooting pain that would travel up the volar side of the 
wrist.  He added that the left hand would fall asleep, and he 
would avoid sleeping on his left side because the numbness in 
the left wrist was bothersome.  Depending on the use of the 
left arm, he would take an aspirin one to two times per week.  
He denied any other medication or treatment for the left 
wrist.

Physical examination revealed normal carriage with both upper 
extremities. There was decreased range of motion of the left 
wrist with zero to 30 degrees dorsiflexion and zero to 45 
degrees palmar flexion without discomfort, passive and active 
range of motion. With repeated range of motion without 
additional weight or resistance, after 10 repetitions, the 
veteran complained of increased pain across the volar side of 
the left wrist at the flexor retinaculum.  In addition, with 
tapping on the flexor retinaculum (Tinel's test) the veteran 
complained of shooting discomfort involving the thumb and 
second and third fingers of the left hand.  Ulnar range of 
motion was zero to 10 degrees.  Radial range of motion was 
zero to 15 degrees.  Grip strength was weak on the left 
compared to the right.  The left thumb lacked approximately 2 
cm. from approximating to the fifth finger and lacked 
approximately 3 cm. from the palmar crease.  With repeated 
gripping, the veteran reported cramps and aching involving 
the left wrist.

On sensory testing, the veteran had decreased sensation to 
pin in the distribution of the median nerve.  Ulnar sensation 
over the lateral half of the fourth finger and the fifth 
finger was normal when compared to the right hand.  The 
radial pulses were normal in both wrists.  Both wrists were 
warm without obvious deformity or abnormal sweating. There 
was a well-healed, barely visible, entrance and exit scar 
measuring about 1 cm. on the dorsum for the entrance wound 
and 1 cm. on the volar surface of the left wrist.  Neither 
were painful to direct palpation.  There was no adherence to 
underlying structures.  The diagnosis was status post gunshot 
wound of the left wrist, healed, with well-healed fracture 
and decreased grip strength and median nerve sensory 
neuropathy, as described.

During the May 2003 video-conference hearing, the veteran and 
the two witnesses provided asserted that the symptoms 
associated with his left hand disability had increase.  He 
reported that he could not use his left hand like he did the 
right, and that he could not lift anything heavy with it.  He 
added that he also experienced stiffness, swelling, numbness, 
and decreased strength.

A VA orthopedic examination report dated in September 2004 
shows that the veteran reported difficulty lifting heavy 
objects with the left wrist and forearm, particularly in the 
supinated position because the area was weaker because he 
needed help sometimes with the right hand to help the left 
hand when he would have to lift something heavy (it was noted 
that he was currently 81 years old).  He described an aching 
pain in the radius region that traveled proximally to some 
degree into the volar side of the wrist.  He reported the 
hand was somewhat tingly and numb at times, and some 
fatigability and weakness in the wrist.  In terms of 
treatment, he reported taking an aspirin.  He did not use a 
brace or splint on the wrist.  It did not affect his ability 
to work as he was not working.  He did report decreased 
ability to use the arm for activities of daily living.

Physical examination revealed scars on the dorsum and volar 
side of the wrist along the lateral side, proximal to the 
wrist joint itself.  Range of motion was dorsiflexion to 60 
degrees, palmar flexion to 50 degrees, radial deviation of 10 
degrees, and ulna deviation of 10 degrees.  There was mildly 
increased pain with resisted motion of the wrist and mild 
coordination in wrist rotation.  He had slightly reduced grip 
strength in his hand on the left as compared to the right.  
Flexor pollicis longus strength testing was 2/5 on the left 
as compared to the right, and the thumb lacked approximately 
2 cm. for approximating the base of the fifth finger and 2 to 
3 cm. from the palmar crease.  Other sensory and motor 
testing was left to the neurologic examiner, although it was 
noted that there was flexion strength on the left side and 
the right side of 5/5, pronation strength of 4/5, and 
supination strength of 5/5.  The diagnosis was left wrist, 
status post gunshot wound with well-healed fracture, but some 
decreased strength and some loss of motion as noted above.  
The examiner noted an additional ten degree range of motion 
loss in the dorsi and palmar flexion plane of the wrist.  
Discussing the severity of muscle impairment, he showed some 
mild wrist flexion strength deficits and mild deficits in 
flexor pollicis longus, both being 4/5.

A VA neurology consultation report dated in September 2004 
shows that the veteran reported that his left arm was 
somewhat more symptomatic than it used to be.  He had 
discomfort at the wrist and tingling, which would extend from 
the wound area on the wrist upward toward the elbow.  He said 
it felt like a pulling sensation and was accompanied by 
tingling feelings.  It would not go down into the hands but 
every once in a while the hand would feel heavy and numb.  He 
did not have great grip strength in the left hand, and never 
has had.  He did not feel he had good fine control of the 
left hand.  On the other hand he could hold onto things if 
they were not heavy and he would not typically drop light 
things like a pencil or a cup.  Driving a car with his arms 
on the steering wheel he would result in the left arm going 
number a bit and would feel somewhat buzzing.  He would 
dangle it down and shake it, which would often help the 
symptoms to go away.  He would often open and close the hand, 
and might do this at night if the arm would tingle at night.  
The examiner noted that the results of electromyograph nerve 
conduction testing at conducted at St. Mary Corwin four or 
five years earlier were not known.

Neurologic examination revealed that on motor examination, 
the veteran had some mild atrophy of the thenar eminence of 
the left hand. Otherwise, there was no atrophy.  He did have 
decreased grip strength in the left hand, primarily in median 
muscles.  There was some weakness of flexion of the distal 
fingers.  Thumb and little finger opposition was weak at 
4+/5.  First dorsal interosseous was strong at 5/5 but the 
digit mini was also weak at 4+/5.  Some flexion was 4+/5.  
Extension was normal.  The right hand was normal.  The arms, 
deltoid biceps, and triceps were completely normal.  On 
sensory exam, he had a 25 percent loss of sensation in the 
fingers of the left hand.  This was diffuse and he reported 
it involved the palm in all four major fingers as well as the 
thumb.  It did not extend above the wrist.  Sensation in the 
right hand was normal.  Coordination testing revealed finger 
movements were much slower with the left hand than the right, 
and appeared somewhat deliberate, but he was able to tap the 
fingers of the hand and do finger to nose.  

The diagnosis was gunshot wound to the left wrist.  The 
veteran primarily had pain, stiffness, and difficulty with 
use of the left hand especially with bearing weight such as 
carrying something heavy.  He also, over the last several 
years, developed some symptoms of numbness and tingling 
sensation, which would radiate up the arm accompanied with 
some pulling sensation.  The examiner opined that this was 
most likely carpal tunnel related type of symptoms with 
chronic inflammation and stiffness at the wrist predisposing 
him to compression of the nerve at the wrist.  He reported 
more diffuse symptoms in the hand, but his primary weakness 
was in the median distribution and he had some atrophy of the 
thenar eminence.  The weakness had been present on 
examination dating back to the very beginning as documented 
in the medical records but the numbness was a newer 
phenomena.  He did not have any nerve injury, it was felt in 
the beginning, according to the earliest VA examinations.

VA scar examination in September 2004 revealed a 2-
centimeter, longitudinal scar on the palmar aspect of the 
wrist.  It was normal in color with no ulceration, 
depression, or elevation.  The texture was smooth.  There was 
no tenderness.  On the opposite side of the wrist, there was 
a 3-centimeter oval scar that was slightly depressed.  Color 
was normal and texture was smooth.  There was no ulceration 
or tenderness.



Muscle impairment

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The severity of a muscle disability is determined by the type 
of injury, the history and complaint, and objective findings.  
38 C.F.R. § 4.56(d).  First, an open comminuted fracture with 
muscle or tendon damage will be rated as severe, unless (for 
locations such as the wrist or over the tibia) the evidence 
establishes that the muscle damage is minimal.  38 C.F.R. § 
4.56(a).  A through and through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement. 38 C.F.R. § 4.56(c).

For Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56.

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  
38 C.F.R. § 4.56(d)(4).

The medical evidence establishes the veteran's gunshot wound 
to the left wrist involves muscle Group VII, and this is 
rated under Diagnostic Code 5307.  Disability ratings under 
Diagnostic Code 5307 allow for a 10 percent disability rating 
based on moderate impairment, a 20 percent rating for 
moderately severe impairment of the nondominant hand, and a 
30 percent rating for severe impairment of the nondominant 
hand.  38 C.F.R. § 4.73.  The left wrist is currently rated 
as 10 percent disabling based on moderate muscle impairment, 
so a higher rating would require a showing of moderately 
severe or severe impairment.

As noted above, in June 1945 the veteran sustained a severe 
perforating gunshot (25 caliber bullet) wound of the left 
forearm, with a point of entrance at the dorsum and point of 
exit at the volar surface.  The wound was debrided.  The 
veteran was diagnosed with a severe compound complete 
comminuted fracture at the distal end of the left radius.  
Such an injury would ordinarily be rated as severe, unless as 
here, it involves a location such as the wrist with minimal 
muscle damage.  38 C.F.R. 
§  4.56(a).  

There were no findings of prolonged infection, sloughing of 
soft parts, or intermuscular scarring, and there are few 
objective findings of any residual impairment that would 
warrant a finding of moderately severe muscle disability.  
The evidence of record from 55 to 60 years ago showed a well-
healed gunshot wound of the left wrist, and a well-healed 
fracture of the left radius secondary to the gunshot wound.  
There was full range of motion and very little loss of 
strength.  The more recent orthopedic examinations revealed 
some increased pain, which is reportedly adequately treated 
with aspirin, and decreased grip strength.  The examiner 
described a ten degree range of motion loss, but did not 
suggest any finding that could be deemed moderately severe or 
severe in nature.  These findings are consistent with no more 
than moderate muscle impairment.  Specifically, there was 
only mildly increased pain with resisted motion, mild 
coordination in wrist rotation, and slightly reduced grip 
strength.  Discussing the severity of muscle impairment, the 
examiner stated that the veteran had only some mild wrist 
flexion strength deficits and mild deficits in flexor 
pollicis longus, both being 4/5.  As such, the Board finds 
that such symptomatology corresponds to the criteria of a 
moderate muscle injury, or the current 10 percent rating.  
There is no objective medical evidence to support a finding 
that the residuals of the Muscle Group VII injury has 
resulted in loss of deep fascia or muscle substance on 
palpation, or loss of normal firm resistance of muscles 
compared with the sound side to warrant a higher 20 percent 
evaluation for a moderately severe muscle injury of the minor 
extremity.  

The Board has also considered whether an increased evaluation 
could be afforded the veteran under other potentially 
applicable diagnostic codes.  Limitation of motion for the 
wrist is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2004).  However, as the veteran is being compensated for 
limitation of wrist motion under Diagnostic Code 5307, which 
encompasses flexion of the wrist and fingers, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2004). 

Additionally, the Board has considered the provisions of 38  
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8  
Vet. App. 202 (1995).  The medical evidence demonstrates some 
functional loss associated with the veteran's service-
connected left wrist disability.  These symptoms and 
findings, however, are not sufficient to warrant a increased 
disability rating according to the rating schedule, which 
provides a 20 percent disability rating only for a moderately 
severe disability that specifically contemplates fatigue-
pain.  See 38 C.F.R. § 4.56(c) (2004).  

Finally, the Board notes that the veteran has residual 
scarring on the left wrist associated with his service-
connected gunshot wound.  These objective medical findings 
reflect that a separate rating is warranted for this residual 
scarring under 38 C.F.R. § 4.118.  This issue is further 
addressed in the Remand herein.

Neurological impairment

Where the original rating assigned is appealed, consideration 
must be given to whether a higher rating is warranted at any 
point during the pendency of the claim. Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran experiences neurological complications stemming 
from his service-connected left wrist disability.  In this  
regard, on VA neurologic examination in September 2004, the 
veteran was shown to have undergone a recent development of 
some symptoms of numbness and tingling sensation, which would 
radiate up the arm accompanied with some pulling sensation.  
The examiner opined that this was most likely carpal tunnel 
related type of symptoms with chronic inflammation and 
stiffness at the wrist predisposing him to compression of the 
nerve at the wrist.  As a result, the veteran has been 
assigned a separate disability rating of 20 percent pursuant 
to the provisions of Diagnostic Code 8512 which provides for 
an incomplete paralysis of the lower radicular group.  
Diagnostic Code 8512 provides a 20 percent disability rating 
for mild incomplete paralysis of the minor extremity; a 30 
percent disability rating for moderate incomplete paralysis 
of the minor extremity; and a 40 percent disability rating 
for severe incomplete paralysis of the minor extremity.  

In light of the findings of the recent VA neurologic 
examination as set forth above, such as only mild atrophy of 
the thenar eminence of the left hand, some weakness of 
flexion of the distal fingers, and a 25 percent loss of 
sensation in the fingers of the left hand, the Board finds 
that the neurological deficit relating to the veteran's left 
wrist is best described as mild.  As such, the Board holds 
that the currently assigned separate 20 percent disability 
rating is appropriate for incomplete paralysis of lower 
radicular group.  See Esteban v. Brown, 6 Vet. App. 259 
(1994). 

Conclusion and extraschedular consideration

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for residuals of a gunshot 
wound to the left wrist under Diagnostic Code 5307, and for a 
disability rating in excess of 20 percent for a neurological 
dysfunction of the left wrist, most likely carpal tunnel 
related symptoms (non-dominant) associated with gunshot wound 
of the left wrist.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a more favorable  decision than rendered herein.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case, and the Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided for the 
veteran's service-connected disorder under appropriate 
diagnostic codes, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the veteran has required 
any recent hospitalization for his left wrist.  Hence, he 
does not have an exceptional disability as manifested by 
frequent hospitalizations.  

Additionally, the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment due specifically to his left 
wrist disorder.  The veteran is 81 years old and retired from 
his job in 1977.  The absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extraschedular rating for the 
left wrist disorder.  The disabilities are appropriately 
rated under the schedular criteria.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a gunshot wound to the left wrist, i.e., 
muscle impairment, is denied.

Entitlement to a disability rating in excess of 20 percent 
for neurological dysfunction of the left wrist, most likely 
carpal tunnel related symptoms (non-dominant) associated with 
gunshot wound of the left wrist, is denied.


REMAND

As noted above, veteran has residual scarring on the left 
wrist associated with his service-connected gunshot wound.  
The objective medical findings reflect that a separate rating 
is warranted for this residual scarring under 38 C.F.R. 
§ 4.118.  However, review of the April 2005 supplemental 
statement of the case fails to indicate consideration of the 
provisions of 38 C.F.R. § 4.118.  The rating criteria for 
skin disorders at 38 C.F.R. § 4.118 were changed effective 
August 30, 2002.  See 67 Fed.Reg. 147 49590, 49596-99 (July 
31, 2002). On remand, such consideration must be given. 

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
REMANDED for the following action:

Readjudicate the veteran's claim as to the 
appropriate rating to be assigned for scars 
associated with the gunshot wound of the left 
wrist, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  Concerning should be given 
to both the old and revised versions of 
38 C.F.R. § 4.118.  If any benefit sought is 
denied, the veteran and his representative 
should be furnished a supplemental statement 
of the case and afforded the appropriate time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


